Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison Ann Davis on 3/23/2021.
The application has been amended as follows: 

In claim 23, last line, “pressure ratio, 88.” has been changed to:
--pressure ratio; 
wherein operating the gas turbine engine in the takeoff operating mode includes operating the propulsion system to define a first fraction of power extraction, wherein operating the gas turbine engine in the cruise operating mode includes operating the propulsion system to define a second fraction of power extraction, wherein the fraction of power extraction refers to a ratio of power provided to the auxiliary propulsor assembly from the turbomachine to an overall amount of power generated by the turbomachine, and wherein the first fraction of power extraction is less than the second fraction of power extraction.—



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see previous Office action for discussion of allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642